DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 9-17 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US# 2018/0115430) in view of Chen et al. (US# 2014/0334400 hereinafter referred to as Chen).

	RE Claim 1, Seo discloses a user equipment (See Seo FIG 1 - UE) comprising: 
	a controller configured to transmit an aperiodic Channel State Information (CSI) feedback related to a downlink channel state to a base station (See Seo [0050], [0152] – UE measures downlink channel state and transmits aperiodic CSI feedback to base station), 
	wherein in response to the controller determining that a predetermined condition is satisfied (See Seo [0274] – CSI transmitted when certain conditions are met), the controller is configured to transmit the aperiodic CSI feedback in a multiplex transmission to the base station using a Physical Uplink Shared Control Channel (PUSCH) resource (See Seo [0152] – CSI transmitted using PUSCH), the multiplex transmission including uplink data multiplexed with the aperiodic CSI feedback (See Seo [0110] – PUSCH can be transmitted including both data and control information).
	Seo does not specifically disclose
	the controller is configured to be set, from the base station, with a type of a reference signal used for measuring the downlink channel state.
See Chen [0079], [0101] – UE may receive an indication of whether flexible subframes have reference signals transmitted in a manner corresponding to a new carrier type (NCT) or a legacy carrier type (LCT)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system, as disclosed in Seo, wherein the controller is configured to be set, from the base station, with a type of a reference signal used for measuring the downlink channel state, as taught in Chen. One is motivated as such in order to provide flexibility to avoid interference and improve performance (See Chen Background; Summary).

	RE Claim 2, Seo, modified by Chen, discloses a user equipment, as set forth in claim 1 above, wherein the controller is configured to receive a transmission instruction for the aperiodic CSI feedback from the base station (See Seo [0152], [0154] – UE receiving CSI request from eNB), and 
	the controller transmits the multiplex transmission in response to the predetermined condition being satisfied even when the transmission instruction is not received from the base station (See Seo [0274] – UE transmits CSI feedback if certain conditions are met regardless if explicit CSI request has been received).

	RE Claim 6, Seo, modified by Chen, discloses a user equipment, as set forth in claim 2 above, wherein the predetermined condition includes a multicast/broadcast See Seo [0261] – determining if feedback is for E-MBMS service or unicast service and if for E-MBMS (multicast), transmitting CSI in PUSCH).

	RE Claim 13, Seo, modified by Chen, discloses a user equipment, as set forth in claim 1 above, wherein 5Docket No. 005200-K00710
	the reference signal is selected from a Multicast-Broadcast Single-Frequency Network Reference Signal (MBSFN-RS), a Cell-specific Reference signal (CRS), a Demodulation Reference Signal (DMRS), and a CSI Reference Signal (CSI-RS) (See Seo [0050] – e.g. CRS, CSI-RS).

	RE Claim 14, Seo discloses a base station (See Seo FIG 1 – eNode B) comprising: 
	a controller configured to receive an aperiodic Channel State Information (CSI) feedback related to a downlink channel state from a user equipment (See Seo [0050], [0152] – UE measures downlink channel state and transmits aperiodic CSI feedback to base station), wherein the controller is configured to receive the aperiodic CSI feedback in a multiplex transmission from the user equipment using a Physical Uplink Shared Control Channel (PUSCH) resource (See Seo [0152] – CSI transmitted using PUSCH), the multiplex transmission including uplink data multiplexed with the aperiodic CSI feedback (See Seo [0110] – PUSCH can be transmitted including both data and control information), the aperiodic CSI feedback transmitted by the user See Seo [0274] – CSI transmitted when certain conditions are met). 
	Seo does not specifically disclose 
	the controller is configured to set, to the user equipment, a type of a reference signal used for measuring the downlink channel state.
	However, Chen teaches of the controller is configured to set, to the user equipment, a type of a reference signal used for measuring the downlink channel state (See Chen [0079], [0101] – UE may receive an indication of whether flexible subframes have reference signals transmitted in a manner corresponding to a new carrier type (NCT) or a legacy carrier type (LCT)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system, as disclosed in Seo, wherein the controller is configured to set, to the user equipment, a type of a reference signal used for measuring the downlink channel state, as taught in Chen. One is motivated as such in order to provide flexibility to avoid interference and improve performance (See Chen Background; Summary).

	RE Claim 15, Seo discloses a chipset for controlling a user equipment (See Seo FIG 1 - UE) comprising: 
	A processor and a memory coupled to the processor (See Seo FIG 20), the processor configured to transmit an aperiodic Channel State Information (CSI) feedback related to a downlink channel state to a base station (See Seo [0050], [0152] – UE measures downlink channel state and transmits aperiodic CSI feedback to base station), 
	wherein in response to determining that a predetermined condition is satisfied (See Seo [0274] – CSI transmitted when certain conditions are met), the processor is configured to transmit the aperiodic CSI feedback in a multiplex transmission to the base station using a Physical Uplink Shared Control Channel (PUSCH) resource (See Seo [0152] – CSI transmitted using PUSCH), the multiplex transmission including uplink data multiplexed with the aperiodic CSI feedback (See Seo [0110] – PUSCH can be transmitted including both data and control information).
	Seo does not specifically disclose
	the processor is configured to be set, from the base station, with a type of a reference signal used for measuring the downlink channel state.
	However, Chen teaches of the processor is configured to be set, from the base station, with a type of a reference signal used for measuring the downlink channel state (See Chen [0079], [0101] – UE may receive an indication of whether flexible subframes have reference signals transmitted in a manner corresponding to a new carrier type (NCT) or a legacy carrier type (LCT)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system, as disclosed in Seo, wherein the processor is configured to be set, from the base station, with a type of a reference signal used for measuring the downlink channel state, as taught in Chen. One is motivated as such in order to provide flexibility to avoid interference and improve performance (See Chen Background; Summary).


Claims 7, 10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US# 2015/0029964 hereinafter referred to as Seo ‘964) in view of Kim et al. (US# 2017/0208590 hereinafter referred to as Kim).

	RE Claim 7, Seo ‘964 discloses a user equipment (See Seo ‘964 FIG 11 - UE) comprising: 
	a controller configured to transmit a periodic Channel State Information (CSI) feedback related to a downlink channel state to a base station (See Seo ‘964 [0238] – periodic CSI giving feedback for DL channel), 
	wherein the controller is configured to transmit the periodic CSI feedback to the base station using a periodic Physical Uplink Shared Control Channel (PUSCH) resource (See Seo ‘964 [0212] – PUSCH data multiplexed with CSI) set by Semi-Persistent Scheduling (SPS) (See Seo ‘964 [0232], [0238] – PUSCH and CSI resources set by SPS),
	the controller is configured to receive setting information related to the SPS from the base station (See Seo ‘964 [0232] – configuring periodic PUSCH via SPS).
	Seo ‘964 does not specifically disclose 
	the setting information includes information indicating a transmission period of the periodic CSI feedback.
	However, Kim teaches of 
See Kim [0180], [0211] – indicating period setting information for periodic CSI feedback).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system, as disclosed in Seo ‘964, wherein the setting information includes information indicating a transmission period of the periodic CSI feedback, as taught in Kim. One is motivated as such in order to increase resource usage flexibility (See Kim Background; Technical Problem; Technical Solution).

	RE Claim 10, Seo ‘964, modified by Kim, discloses a user equipment, as set forth in claim 7 above, wherein the controller is configured to measure the downlink channel state based on a reference signal transmitted from the base station (See Seo ‘964 [0119] – measuring downlink reference signals to determine feedback), and the reference signal is selected from a Multicast-Broadcast Single-Frequency Network Reference Signal (MBSFN-RS), a Cell-specific Reference signal (CRS), a Demodulation Reference Signal (DMRS), and a CSI Reference Signal (CSI-RS) (See Seo ‘964 [0119] – e.g. CRS, CSI-RS).

	RE Claim 16, Seo ‘964 discloses a base station (See Seo ‘964 FIG 11 - BS) comprising: 
See Seo ‘964 [0238] – periodic CSI giving feedback for DL channel), 
	wherein the controller is configured to receive the periodic CSI feedback from the user equipment using a periodic Physical Uplink Shared Control Channel (PUSCH) resource (See Seo ‘964 [0212] – PUSCH data multiplexed with CSI) set by Semi-Persistent Scheduling (SPS) (See Seo ‘964 [0232], [0238] – PUSCH and CSI resources set by SPS), 
	the controller is configured to transmit setting information related to the SPS to the user equipment (See Seo ‘964 [0232] – configuring periodic PUSCH via SPS).
	Seo ‘964 does not specifically disclose 
	Docket No. 005200-K00710the setting information includes information indicating a transmission period of the periodic CSI feedback.
	However, Kim teaches of 
	the setting information includes information indicating a transmission period of the periodic CSI feedback (See Kim [0180], [0211] – indicating period setting information for periodic CSI feedback).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system, as disclosed in Seo ‘964, wherein the setting information includes information indicating a transmission period of the periodic CSI feedback, as taught in Kim. One is motivated as such in order to increase resource usage flexibility (See Kim Background; Technical Problem; Technical Solution).

	RE Claim 17, Seo ‘964 discloses a chipset for controlling a user equipment (See Seo ‘964 FIG 11 - UE) comprising: 
	A processor and a memory coupled to the processor (See Seo ‘964 FIG 11), the processor configured to transmit a periodic Channel State Information (CSI) feedback related to a downlink channel state to a base station (See Seo ‘964 [0238] – periodic CSI giving feedback for DL channel), 
	wherein the processor is configured to transmit the periodic CSI feedback to the base station using a periodic Physical Uplink Shared Control Channel (PUSCH) resource (See Seo ‘964 [0212] – PUSCH data multiplexed with CSI) set by Semi-Persistent Scheduling (SPS) (See Seo ‘964 [0232], [0238] – PUSCH and CSI resources set by SPS),
	the processor is configured to receive setting information related to the SPS from the base station (See Seo ‘964 [0232] – configuring periodic PUSCH via SPS).
	Seo ‘964 does not specifically disclose 
	the setting information includes information indicating a transmission period of the periodic CSI feedback.
	However, Kim teaches of 
	the setting information includes information indicating a transmission period of the periodic CSI feedback (See Kim [0180], [0211] – indicating period setting information for periodic CSI feedback).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system, as disclosed See Kim Background; Technical Problem; Technical Solution).

Claims 3-5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US# 2018/0115430) in view of Chen et al. (US# 2014/0334400 hereinafter referred to as Chen) and Belleschi et al. (US# 2019/0123923 hereinafter referred to as Belleschi).

	RE Claim 3, Seo, modified by Chen, discloses a user equipment, as set forth in claim 1 above. Seo, modified by Chen, does not specifically disclose wherein the predetermined condition includes a condition in which data belonging to a specific application, a specific bearer, a specific logical channel, or a specific Temporary Mobile Group Identities (TMGI) is transmitted as the uplink data.
	However, Belleschi teaches of wherein the predetermined condition includes a condition in which data belonging to a specific application, a specific bearer, a specific logical channel, or a specific Temporary Mobile Group Identities (TMGI) is transmitted as the uplink data (See Belleschi [0126], [0127], [0129] – downlink multicast feedback (i.e. TMGI-specific) is to be transmitted on PUSCH along with CSI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system, as disclosed in Seo, modified by Chen, wherein the predetermined condition includes a condition in which data belonging to a specific application, a specific bearer, a specific logical See Belleschi [0001]).

	RE Claim 4, Seo, modified by Chen and Belleschi, discloses a user terminal, as set forth in claim 3 above, wherein 3Docket No. 005200-K00710 the specific application, the specific bearer, the specific logical channel, or the specific TMGI is associated with a multicast/broadcast service provided by the base station for at least one or some of areas of a cell in which the radio terminal is located (See Belleschi [0129] – feedback for multicast transmissions).

	RE Claim 5, Seo, modified by Chen and Belleschi, discloses a user equipment, as set forth in claim 3 above, wherein the specific application, the specific bearer, the specific logical channel, or the specific TMGI is specified by the base station (See Belleschi [0129] – eNB configures TMGI-specific NACK).

	RE Claim 12, Seo, modified by Chen, discloses a user equipment, as set forth in claim 1 above. Seo, modified by Chen, does not specifically disclose wherein the CSI feedback transmitted by the multiplex transmission is used in the base station to determine a transmission parameter to be applied to multicast/broadcast transmission.
	However, Belleschi teaches of wherein the CSI feedback transmitted by the multiplex transmission is used in the base station to determine a transmission See Belleschi [0120] – determining how to retransmit, if necessary, based on CSI feedback).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system, as disclosed in Seo, modified by Chen, wherein the CSI feedback transmitted by the multiplex transmission is used in the base station to determine a transmission parameter to be applied to multicast/broadcast transmission, as taught in Belleschi. One is motivated as such in order to increase reliability of multicast transmissions (See Belleschi [0001]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US# 2015/0029964 hereinafter referred to as Seo ‘964) in view of Kim et al. (US# 2017/0208590 hereinafter referred to as Kim) and Belleschi et al. (US# 2019/0123923 hereinafter referred to as Belleschi).

	RE Claim 9, Seo ‘964, modified by Kim, discloses a user terminal, as set forth in claim 7 above. Seo ‘964, modified by Kim, does not specifically disclose wherein the CSI feedback is used in the base station to determine a transmission parameter to be applied to multicast/broadcast transmission.
	However, Belleschi teaches of wherein the CSI feedback is used in the base station to determine a transmission parameter to be applied to multicast/broadcast transmission (See Belleschi [0120] – determining how to retransmit, if necessary, based on CSI feedback).
See Belleschi [0001]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US# 2015/0029964 hereinafter referred to as Seo ‘964) in view of Kim et al. (US# 2017/0208590 hereinafter referred to as Kim) and Chen et al. (US# 2014/0334400 hereinafter referred to as Chen).

	RE Claim 11, Seo ‘964, modified by Kim, discloses a user equipment, as set forth in claim 10 above. Seo ‘964, modified by Kim, does not specifically disclose wherein the controller is configured to determine a type of the reference signal used for measuring the downlink channel state according to whether Multicast-Broadcast Single-Frequency Network (MBSFN) transmission or Single Cell Point-To-Multipoint (SC-PTM) transmission is set in the user equipment by the base station.
	However, Chen teaches of wherein the controller is configured to determine a type of the reference signal used for measuring the downlink channel state (See Chen [0079], [0101] – UE may receive an indication of whether flexible subframes have reference signals transmitted in a manner corresponding to a new carrier type (NCT) or a legacy carrier type (LCT)) according to whether Multicast-Broadcast See Chen [0120]-[0121] – MBSFN type).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system, as disclosed in Seo ‘964, modified by Kim, wherein the controller is configured to determine a type of the reference signal used for measuring the downlink channel state according to whether Multicast-Broadcast Single-Frequency Network (MBSFN) transmission or Single Cell Point-To-Multipoint (SC-PTM) transmission is set in the user equipment by the base station, as taught in Chen. One is motivated as such in order to provide flexibility to avoid interference and improve performance (See Chen Background; Summary).

Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Chen & Kim references).


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE R YOUNG/Primary Examiner, Art Unit 2477